UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                       No. 20-4283


UNITED STATES OF AMERICA,

                     Plaintiff - Appellee,

              v.

NICHOLAS RICHER,

                     Defendant - Appellant.



Appeal from the United States District Court for the Western District of North Carolina, at
Charlotte. Max O. Cogburn, Jr., District Judge. (3:18-cr-00311-MOC-DCK-7)


Submitted: November 17, 2020                                Decided: November 19, 2020


Before MOTZ and KEENAN, Circuit Judges, and TRAXLER, Senior Circuit Judge.


Affirmed by unpublished per curiam opinion.


William D. Auman, AUMAN LAW OFFICES, Asheville, North Carolina, for Appellant.
Jeremy Raymond Sanders, UNITED STATES DEPARTMENT OF JUSTICE,
Washington, D.C., for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Nicholas Richer pled guilty, pursuant to a plea agreement, to conspiracy to commit

wire and mail fraud, in violation of 18 U.S.C. §§ 1349, 2326(2)(A), (B), conspiracy to

commit money laundering, in violation of 18 U.S.C. § 1956(h), and international money

laundering, in violation of 18 U.S.C. §§ 2, 1956(a)(2)(A). The district court sentenced

Richer below the advisory Sentencing Guidelines range to 51 months’ imprisonment.

Counsel has filed a brief pursuant to Anders v. California, 386 U.S. 738 (1967), stating that

there are no meritorious grounds for appeal but questioning whether trial counsel rendered

ineffective assistance and whether the prosecutor engaged in misconduct by relying on

evidence obtained from Richer’s cellular phone at sentencing in contravention of the plea

agreement. Richer was advised of his right to file a supplemental brief, but he has not done

so. We affirm.

       We do not consider ineffective assistance claims on direct appeal “[u]nless an

attorney’s ineffectiveness conclusively appears on the face of the record.” United States v.

Faulls, 821 F.3d 502, 507-08 (4th Cir. 2016). “Because there is no conclusive evidence of

ineffective assistance on the face of this record, we conclude that [Richer’s] claim should

be raised, if at all, in a 28 U.S.C. § 2255 motion.” Id. at 508. Further, our review of the

record reveals no evidence of prosecutorial misconduct. See, e.g., United States v. Benson,

957 F.3d 218, 234 (4th Cir. 2020) (noting that defendant must show “(1) the prosecutor’s

remarks or conduct were improper and (2) that such remarks or conduct prejudicially

affected [the defendant] so as to deprive him of a fair [sentencing determination]” to prevail

on claim of prosecutorial misconduct (internal quotation marks omitted)).

                                              2
       In accordance with Anders, we have reviewed the entire record in this case and have

found no meritorious grounds for appeal. We therefore affirm the district court’s judgment.

This court requires that counsel inform Richer, in writing, of the right to petition the

Supreme Court of the United States for further review. If Richer requests that a petition be

filed, but counsel believes that such a petition would be frivolous, then counsel may move

in this court for leave to withdraw from representation. Counsel’s motion must state that

a copy thereof was served on Richer.

       We dispense with oral argument because the facts and legal contentions are

adequately presented in the materials before this court and argument would not aid the

decisional process.

                                                                             AFFIRMED




                                             3